MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Sep 25 2018, 9:14 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                           CLERK
                                                                         Indiana Supreme Court
purpose of establishing the defense of res judicata,                        Court of Appeals
                                                                              and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Brian A. Karle                                         Curtis T. Hill, Jr.
Ball Eggleston, PC                                     Attorney General of Indiana
Lafayette, Indiana                                     Ian McLean
                                                       Supervising Deputy Attorney General
                                                       Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Diego A. Pacheco-Manzo,                                   September 25, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-252
        v.
                                                          Appeal from the Tippecanoe
                                                          Superior Court
State of Indiana,
                                                          The Hon. Thomas H. Busch,
Appellee-Plaintiff.                                       Senior Judge
                                                          Trial Court Cause No.
                                                          79D05-1612-CM-4399



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018                Page 1 of 10
                                          Case Summary
[1]   Diego Pacheco-Manzo and Josefa Garcia have three children (“the Children”)

      together. In May of 2015, while Pacheco-Manzo was incarcerated, Garcia

      obtained a protective order that, inter alia, enjoined Pacheco-Manzo from

      contacting or communicating with her. Later in 2015 and into 2016, Pacheco-

      Manzo sent several letters to Garcia, sometimes addressed to one of the

      Children but directed to her and sometimes using a pseudonym. In these

      letters, Pacheco-Manzo encouraged Garcia to commit suicide, insulted her, and

      threatened her directly and indirectly. The State charged Pacheco-Manzo with

      two counts of Class A misdemeanor invasion of privacy, and the trial court

      found him guilty as charged. The trial court imposed an aggregate sentence of

      twenty-one months of incarceration. Pacheco-Manzo contends that his two

      convictions violate the continuing-crime rule and that his sentence is

      inappropriately harsh. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   Garcia and Pacheco-Manzo were romantically involved in the past and are the

      parents of the three Children. On May 22, 2015, Garcia sought and obtained a

      protective order against Pacheco-Manzo, who was then incarcerated following

      a conviction for dealing in cocaine. Garcia sought the order because Pacheco-

      Manzo had been sending her threatening letters from prison. The order

      provided, in part, as follows: “The Respondent is hereby enjoined from

      threatening to commit or committing acts of domestic or family violence,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 2 of 10
      stalking or a sex offense against the Petitioner [and] is prohibited from

      harassing, annoying, telephoning, contacting, or directly or indirectly

      communicating with the Petitioner.” Ex. 1. The order was personally served

      on Pacheco-Manzo on September 28, 2015.


[3]   Beginning in October 2015, and continuing through the end of the year,

      Pacheco-Manzo mailed a number of letters to the Children in which, inter alia,

      he complained about Garcia and the protective order. One letter, sent in

      December 2015, was directed at Garcia. In the letter, Pacheco-Manzo accused

      Garcia of interfering with his contact with the Children and wrote, “[d]o this

      favor for me, put the rope on your neck and save me the work.” Tr. Vol. II p.

      30; Ex. 4.


[4]   In 2016, Pacheco-Manzo continued to write to Garcia. In a letter mailed on

      February 27, 2016, Pacheco-Manzo wrote, “I know that I’m doing wrong by

      writing these letters because of the restriction that you put on us.” Tr. Vol. II p.

      42; Ex. 9. In early March 2016, Pacheco-Manzo wrote Garcia again, accusing

      her of ruining his life and stating that he hoped Garcia felt cold from “head to

      toe” at the thought of his release from prison because, “I have nothing else to

      lose.” Tr. Vol. II pp. 45, 46; Ex. 11. The letter also said, “[G]ood luck I think

      you will need it.” Tr. Vol. II p. 46; Ex. 11.


[5]   Two additional letters, mailed on April 5 and April 11, 2016, purport to be from

      an “Omar Otero” using two different DOC numbers. Exs. 12, 13. Garcia,

      however, recognized the handwriting as Pacheco-Manzo’s. In the April 5,



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 3 of 10
      2016, letter Pacheco-Manzo wrote, as translated verbatim from Garcia’s

      Spanish testimony during trial,


              They say that it’s a coward action but people that watch the news
              don’t think that those women who get killed by husband are
              women that like you that do these bad things that you did to
              done to Mr. Diego. After that guys get out of jail and those
              women are the ones that end up in a river or in a trashcan with
              the mouth full of flies. But you know well that it was well
              deserved because of w***** like you.
      Tr. Vol. II p. 50. Pacheco-Manzo also told Garcia that she was a “gonorrhea of

      a human[.]” Tr. Vol. II p. 51.


[6]   In the April 11, 2016, letter Pacheco-Manzo, again pretending to be Otero,

      demanded to know if Garcia had reported Pacheco-Manzo’s letter-writing to

      the court. “Otero” claimed that because of Pacheco-Manzo’s letters, they gave

      Pacheco-Manzo “six months in the hole […] six more months in prison and all

      thanks to you.” Tr. Vol. II p. 52; Ex. 13. “Otero” threatened Garcia: “I tell

      you one thing, [Garcia], I don’t want to put you in fear but the mister is going

      to kill you. He only wants to get out of here just for that, he doesn’t think about

      anything else”. Tr. Vol. II p. 52; Ex. 13. Garcia provided Pacheco-Manzo’s

      letters to police.


[7]   On December 6, 2016, the State charged Pacheco-Manzo with two counts of

      Class A misdemeanor invasion of privacy, one occurring in 2015 and the

      second in 2016. Following a bench trial held on January 8, 2018, the trial court

      found Pacheco-Manzo guilty of the first charge for a 2015 letter addressed to

      one of the Children that indirectly tried to contact Garcia and a second 2015

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 4 of 10
      letter written directly to Garcia. The trial court found Pacheco-Manzo guilty of

      the second charge for three letters he wrote to Garcia in 2016, including the two

      letters in which he pretended to be Otero. The trial court sentenced Pacheco-

      Manzo to nine months of incarceration for the first invasion of privacy charge

      and to one year for the second. The trial court ordered Pacheco-Manzo’s

      sentences to be served consecutively to each other, for an aggregate sentence of

      twenty-one months, and consecutively to his drug-dealing sentence.



                                 Discussion and Decision
                                  I. Continuing-Crime Rule
[8]   Pacheco-Manzo contends that one of his two convictions for invasion of

      privacy must be vacated because they violate the continuing-crime rule.

      Pursuant to the continuing-crime rule, actions sufficient in themselves to

      constitute multiple instances of the same offense, but which are “so compressed

      in terms of time, place, singleness of purpose, and continuity of action as to

      constitute a single transaction,” can support only one conviction and sentence.

      Walker v. State, 932 N.E.2d 733, 735–36 (Ind. Ct. App. 2010) (citing Riehle v.

      State, 823 N.E.2d 287, 296 (Ind. Ct. App. 2005), trans. denied). The rule

      “defines those instances where a defendant’s conduct amounts to only a single

      chargeable crime” and prevents a defendant from being charged and punished

      “twice for the same continuous offense.” Firestone v. State, 838 N.E.2d 468,

      471–72 (Ind. Ct. App. 2005). This Court reviews de novo claims that




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 5 of 10
      convictions violate the continuing-crime rule. Frazier v. State, 988 N.E.2d 1257,

      1262 (Ind. Ct. App. 2013).


[9]   While Pacheco-Manzo’s actions may have shared a “singleness of purpose,” his

      convictions for invasion of privacy do not meet the test for a continuing crime,

      which also requires a compression of actions and place. Walker, 932 N.E.2d at

      735–36. It seems clear to us that the point of the continuing-crime rule is to

      allow only one punishment for what is a single decision to commit a single

      offense such that “a defendant’s conduct amounts only to a single chargeable

      crime.” Koch v. State, 952 N.E.2d 359, 373 (Ind. Ct. App. 2011), trans. denied.

      Here, each of the three letters Pacheco-Manzo wrote Garcia was a separate,

      deliberate communication separated from the others by weeks or months. (Def.

      Br. 11; Tr. Vol. II, 29-31, 42, 45-46, 47-49; Exs. 4, 9, 12, 13). In other words,

      Pacheco-Manzo delivered each of his threats to Garcia after having had more

      than enough time to form a separate criminal intent. This passage of time, by

      itself, takes this case outside of the scope of the continuing-crime rule and

      distinguishes it from cases where we have concluded that it applied. Compare

      Firestone v. State, 838 N.E.2d 468, 472 (Ind. Ct. App. 2005) (concluding that

      continuing-crime doctrine did not apply to vacate either one of defendant’s

      convictions for rape and deviate sexual conduct where defendant “knowingly

      had sexual intercourse with [the victim and then] climbed on top of her, held

      her down, and made her perform oral sex on him”) with Gomez v. State, 56

      N.E.3d 697, 703 (Ind. Ct. App. 2016) (vacating multiple domestic-battery

      convictions for three touchings committed in the space of three minutes during


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 6 of 10
       which defendant tried to end victim’s entry into residence) and Nunn v. State,

       695 N.E.2d 124, 125 (Ind. Ct. App. 1998) (vacating multiple attempted murder

       convictions when defendant fired five shots at one victim in the space of a few

       seconds). Pacheco-Manzo has failed to establish that his two convictions for

       invasion of privacy violate the continuing-crime rule.


                              II. Appropriateness of Sentence
[10]   Pacheco-Manzo also contends that his sentence is inappropriately harsh.

       Pacheco-Manzo was convicted of two counts of Class A misdemeanor invasion

       of privacy, punishable by up to one year of incarceration for each conviction

       and received an aggregate sentence of twenty-one months. See Ind. Code § 35-

       50-3-2. This Court will revise a sentence only if, upon “due consideration of the

       trial court’s decision” it nonetheless appears that “the sentence is inappropriate

       in light of the nature of the offense and the character of the offender.” App. R.

       7(B); Anglemyer v. State, 868 N.E.2d 482, 490–91 (Ind. 2007), clarified on reh’g,

       875 N.E.2d 218 (2007). The “nature of the offense” refers to the defendant’s

       acts in comparison with the elements of his offense, Cardwell v. State, 895

       N.E.2d 1219, 1224 (Ind. 2008), while “character of the offender” refers to

       general sentencing considerations and the relevant aggravating and mitigating

       circumstances. Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014). Pacheco-

       Manzo has the burden to show his sentence is inappropriate in light of both the

       nature of the offense and his character. Gil v. State, 988 N.E.2d 1231, 1237

       (Ind. Ct. App. 2013). This can only be done with “compelling evidence




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 7 of 10
       portraying in a positive light the nature of the offense … and the defendant’s

       character.” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[11]   As for the nature of Pacheco-Manzo’s crimes, they go far beyond what was

       necessary to establish invasion of privacy. Any contact at all with Garcia, even

       cordial communication, was sufficient to establish invasion of privacy.

       Pacheco-Manzo’s communications, however, were far from cordial. In 2015,

       Pacheco-Manzo encouraged Garcia to commit suicide to save him the trouble

       and progressed to directly threatening her life the next year. Pacheco-Manzo

       attempts to minimize the impact his letters had on Garcia, noting that he was

       incarcerated at the time and could not then harm her. This argument, however,

       overlooks the fact that his threats were that he would harm her when released,

       not at the time he wrote the letters. The seriousness of Pacheco-Manzo’s

       offenses does not tend to show that his aggregate sentence of one year and nine

       months was inappropriate.


[12]   As for Pacheco-Manzo’s character, it also does not warrant a reduction in his

       sentence. As Pacheco-Manzo concedes, he is already serving a twenty-five-year

       sentence for drug dealing and has an unresolved charge of domestic battery.

       Pacheco-Manzo’s claims of concern for his children, expressed in letters that

       are not punished by his sentence, is undercut by the fact that he wrote other

       letters to Garcia in which he humiliated and insulted her and threatened her

       life. Moreover, Pacheco-Manzo’s alleged profession of remorse shows, if

       anything, a reluctance to acknowledge and appreciate the wrongfulness of his

       conduct. Pacheco-Manzo told the trial court, “I want to ask the forgiveness of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 8 of 10
       Miss Garcia if I offended her in something but it was all for my children. I did not

       try to harm her and I wouldn’t do it, I’ve already been punished in prison for

       cards I supposedly sent.” Tr. Vol. II p. 70 (emphases added). Pacheco-Manzo

       seems to deny sending the letters, even after conviction. Moreover, calling

       Garcia a “w****” and “gonorrhea” who should be murdered and dumped in

       the trash goes far beyond being merely offensive. Pacheco-Manzo also does not

       explain how threating to kill the Children’s mother would help them. Pacheco-

       Manzo has not established that his character warrants a reduction in his

       sentence.


[13]   Finally, Pacheco-Manzo claims that Indiana law favors concurrent sentences

       for crimes committed against the same victim. We are unpersuaded that

       Indiana law establishes any such preference. Indeed, the Indiana Supreme

       Court has observed that “additional criminal activity directed to the same

       victim should not be free of consequences.” Cardwell v. State, 895 N.E.2d 1219,

       1225 (Ind. 2008). The Indiana Supreme Court has also noted that “[t]he basis

       for the gross impact that consecutive sentences may have is the moral principle

       that each separate and distinct criminal act deserves a separately experienced

       punishment.” Powell v. State, 895 N.E.2d 1259, 1263 (Ind. Ct. App. 2008).

       While Pacheco-Manzo cites to cases in which the imposition of consecutive

       sentences was found to be inappropriate where the crimes were committed

       against one victim, see, e.g., Sanchez v. State, 938 N.E.2d 720, 722–23 (Ind.

       2010); Monroe v. State, 886 N.E.2d 578, 580–81 (Ind. 2008); Harris v. State, 897

       N.E.2d 927, 929–30; Walker v. State, 747 N.E.2d 536, 538 (Ind. 2001), none


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 9 of 10
       stands for the proposition that Indiana law generally favors concurrent

       sentences in such cases. Pacheco-Manzo has failed to establish that his twenty-

       one-month aggregate sentence is inappropriate.


[14]   The judgement of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-252 | September 25, 2018   Page 10 of 10